DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final rejection on the merits of this application. Claims 1-20 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. Applicant argues that the hardware limitations of “at least one navigational sensor”, a server, and “at least one processor comprising circuitry and memory” that in combination perform the steps of collecting navigational information, transmitting the determined location, and transmitting the selected subset of navigational information. Examiner does not find these arguments persuasive, as in order for the recited hardware to make a claim unable to be performed in the human mind, they must have a specific structure necessary to perform the abstract idea. The hardware is recited at a high level of generality, and therefore does not impose any meaningful limits on practicing the abstract idea. Additionally the steps of transmitting the determined location and transmitting the selected subset of the navigational information also do not impose any meaningful limitations on practicing the abstract idea. No meaningful limitations are performed with the transmitted data.


Claim Objections
Claim 1 objected to because of the following informalities:  The claim introduces "at least one processing device", but later goes on to recite "the at least one processor". Examiner recommends amending the claim to make it clear that the processing device and the processor are referring to the same thing to avoid a potential 35 U.S.C. 112(b) antecedent-basis rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Independent Claim 1: 
Step 1: Claim 1 is a product claim that recites at least one processing device programmed to perform the steps of “cause collection of navigational information…”, “store the collected navigational information…”, “determine… a location…”, “transmit the determined location...”, “receive… a request for transmission…”, and “transmit the selected subset…”. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: The claim recites the step of determining a location. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of collecting, storing, transmitting, receiving, and transmitting. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Therefore, these steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional element of at least one processing device comprising circuitry and a memory. This generic processing circuitry limitation is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using generic computer components and necessary data gathering 
Regarding Dependent Claims 2-10: 
Step 1: Claims 2-10 depend from Claim 1 and do not recite any additional steps. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claims 2-10 depend from Claim 1, which is directed to an abstract idea, as discussed above.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: Claims 2-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. 
The additional limitations recited in the dependent claims 2-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-10 are not patent eligible.

Regarding Independent Claim 11: 
Step 1: Claim 11 is a method claim that recites at least one processing device programmed to perform the steps of “causing collection of navigational information…”, “storing the collected navigational information…”, “determining… a location…”, “transmitting the 
Step 2A Prong 1: The claim recites the step of determining a location. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of collecting, storing, transmitting, receiving, and transmitting. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Therefore, these steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional element of being computer-implemented. This generic processing circuitry limitation is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using generic computer components and necessary data gathering and outputting to perform the judicial exception. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 11 is ineligible.
Regarding Dependent Claims 12-20: 
Step 1: Claims 12-20 depend from Claim 11 and do not recite any additional steps. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claims 12-20 depend from Claim 11, which is directed to an abstract idea, as discussed above.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: Claims 12-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. 
The additional limitations recited in the dependent claims 12-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 11-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160358475 A1, filed 06/04/2015, hereinafter "Prokhorov", in view of US 20170318117 A1, filed 07/17/2017, hereinafter "Stenneth", and US 20190056231 A1, filed 08/15/2017, hereinafter “Bai” .

Regarding Independent Claim 1, Prokhorov teaches:
A system for selectively collecting information from a host vehicle (figures 1-2), the system comprising: 
at least one processing device (figure 2, processor(s) 205) comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: (see at least [0026]-[0027], processor 205 with data store 210)
cause collection of navigational information associated with an environment traversed by the host vehicle; ([0101] and figure 4, block 410, wherein information on an environment of the host vehicle is received from data acquired by sensors)
store the collected navigational information; ([0047], wherein all data acquired by the sensors are stored in data stores)
and transmit the selected subset of the navigational information to the server. ([0103] and figure 4, step 430, wherein the selected subset of navigational information is sent to a remote computing system, or server)
Prokhorov remains silent on:
determine, based on an output of at least one navigational sensor, a location of the host vehicle; 
transmit the determined location of the host vehicle to a server; 
receive, from the server and in response to the transmitted determined location, a request for transmission of a selected subset of the navigational information collected by the host vehicle; the request being based on an identified inconsistency in navigational information collected by the server;
However, Prokhorov teaches the transmission of a selected subset of the navigational information being collected by the host vehicle ([0102] and figure 4, step 420, wherein sensor selection module 250 selects a subset of the navigational information collected based on sensor type). Prokhorov remains silent on the selected subset being requested from the server and in response to the transmitted determined location.
Stenneth teaches:
determine, based on an output of at least one navigational sensor, a location of the host vehicle; ([0063] and figure 5, step 501, wherein the current location of the vehicle is determined)
transmit the determined location of the host vehicle to a server; ([0063], wherein the vehicle transmits its current location to the cloud, or to a server)
receive, from the server and in response to the transmitted determined location, a request for transmission of a selected subset of the navigational information collected by the host vehicle; ([0064]-[0065] and figure 5, steps 503-505, wherein the coordination platform, or server, determines what to request based on the received location information. The request comprises a subset of navigational information, such as the subset of navigational information within a geographic bounding box or the subset of navigational information at certain times)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the sensor system and navigational information collection system of Prokhorov with the location-based navigational information request system of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to prioritize necessary data collection from vehicles, minimizing the storage space and bandwidth needed to process incoming navigational data, as recognized by Stenneth ([0002]-[0003]).
Bai teaches:
the request being based on an identified inconsistency in navigational information collected by the server; (see at least [0070], wherein additional navigational data is requested from vehicles based on an identified anomaly resulting from a map data discrepancy)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Prokhorov and Stenneth with the technique of requesting navigational information based on an identified inconsistency in the 

Regarding Dependent Claim 2, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 1 as discussed above, and Prokhorov additionally teaches:
wherein the at least one navigational sensor comprises at least one of a GPS device, a speed sensor, an accelerometer, or a camera. ([0034], wherein the sensor system can include accelerometers, and can detect position changes (speed sensor), and [0040], wherein the sensor system can include cameras)

Regarding Dependent Claim 3, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 1 as discussed above, and Prokhorov remains silent on:
wherein the request comprises at least one identifier of a geographical region.
Stenneth teaches:
wherein the request comprises at least one identifier of a geographical region. ([0064], wherein the request for navigation information comprises a map cell, or bounded geographic region)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Prokhorov, Stenneth, and Bai with the location-based navigational information request system of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to prioritize necessary 

Regarding Dependent Claim 5, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 1 as discussed above, and Prokhorov additionally teaches:
wherein the request comprises a navigational information collection rate. ([0070], wherein the request for a subset of navigational information is requested at a certain sensor sample rate, or information collection rate)

Regarding Dependent Claim 6, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 5 as discussed above, and Prokhorov additionally teaches:
wherein the navigational information collection rate comprises a rate of image collection for at least one camera of the host vehicle. ([0108], wherein the sample rate, or information collection rate, is 1 camera frame per second, or a rate of image collection)

Regarding Dependent Claim 7, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 1 as discussed above, and Prokhorov additionally teaches:
wherein the navigational information is transmitted to the server via a transceiver included in the host vehicle. ([0049], wherein the vehicle communications with the remote computing system, or server, via one or more transceivers)

Regarding Dependent Claim 8, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claims 1 and 11 as discussed above, and Prokhorov remains silent on:
wherein the navigational information comprises location information associated with one or more landmarks.
Stenneth teaches:
wherein the navigational information comprises location information associated with one or more landmarks. ([0060], wherein the navigational information collected contains sensor/location data for points of interest, or landmarks)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Prokhorov, Stenneth, and Bai with the location-based navigational information collection system of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to prioritize necessary data collection from vehicles, minimizing the storage space and bandwidth needed to process incoming navigational data, as recognized by Stenneth ([0002]-[0003]).

Regarding Dependent Claim 10, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 1 as discussed above, and Prokhorov remains silent on:
the location of the host vehicle is determined at predetermined intervals of time.
Stenneth teaches:
the location of the host vehicle is determined at predetermined intervals of time. ([0039], wherein the GPS sensor data for a vehicle is retrieved, or determined, every 1-30 seconds or every millisecond- which is at predetermined intervals of time)


Regarding Independent Claim 11, Prokhorov teaches:
A computer-implemented method for selectively collecting information from a host vehicle (figure 4), the method comprising:
causing collection of navigational information associated with an environment traversed by the host vehicle; ([0101] and figure 4, block 410, wherein information on an environment of the host vehicle is received from data acquired by sensors)
storing the collected navigational information; ([0047], wherein all data acquired by the sensors are stored in data stores)
and transmit the selected subset of the navigational information to the server. ([0103] and figure 4, step 430, wherein the selected subset of navigational information is sent to a remote computing system, or server)
Prokhorov remains silent on:
determining, based on an output of at least one navigational sensor, a location of the host vehicle; 
transmitting the determined location of the host vehicle to a server; 
receiving, from the server and in response to the transmitted determined location, a request for transmission of a selected subset of the navigational information collected by the host vehicle; the request being based on an identified inconsistency in navigational information collected by the server;
However, Prokhorov teaches the transmission of a selected subset of the navigational information being collected by the host vehicle ([0102] and figure 4, step 420, wherein sensor selection module 250 selects a subset of the navigational information collected based on sensor type). Prokhorov remains silent on the selected subset being requested from the server and in response to the transmitted determined location.
Stenneth teaches:
determining, based on an output of at least one navigational sensor, a location of the host vehicle; ([0063] and figure 5, step 501, wherein the current location of the vehicle is determined)
transmitting the determined location of the host vehicle to a server; ([0063], wherein the vehicle transmits its current location to the cloud, or to a server)
receiving, from the server and in response to the transmitted determined location, a request for transmission of a selected subset of the navigational information collected by the host vehicle; ([0064]-[0065] and figure 5, steps 503-505, wherein the coordination platform, or server, determines what to request based on the received location information. The request comprises a subset of navigational 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the sensor system and navigational information collection method of Prokhorov with the location-based navigational information request system of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to prioritize necessary data collection from vehicles, minimizing the storage space and bandwidth needed to process incoming navigational data, as recognized by Stenneth ([0002]-[0003]).
Bai teaches:
the request being based on an identified inconsistency in navigational information collected by the server; (see at least [0070], wherein additional navigational data is requested from vehicles based on an identified anomaly resulting from a map data discrepancy)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Prokhorov and Stenneth with the technique of requesting navigational information based on an identified inconsistency in the navigational information of Bai. It would have been obvious to modify because doing so allows for the correction of identified discrepancies in mapping data, allowing vehicles who rely on the navigational data to navigate more accurately, as recognized by Bai (see at least [0002]-[0004]).

Regarding Dependent Claim 12, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 11 as discussed above, and Prokhorov additionally teaches:
wherein the at least one navigational sensor comprises at least one of a GPS device, a speed sensor, an accelerometer, or a camera. ([0034], wherein the sensor system can include accelerometers, and can detect position changes (speed sensor), and [0040], wherein the sensor system can include cameras)

Regarding Dependent Claim 13, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 11 as discussed above, and Prokhorov remains silent on:
wherein the request comprises at least one identifier of a geographical region.
Stenneth teaches:
wherein the request comprises at least one identifier of a geographical region. ([0064], wherein the request for navigation information comprises a map cell, or bounded geographic region)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Prokhorov, Stenneth, and Bai with the location-based navigational information request method of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to prioritize necessary data collection from vehicles, minimizing the storage space and bandwidth needed to process incoming navigational data, as recognized by Stenneth ([0002]-[0003]).

Regarding Dependent Claim 15, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 11 as discussed above, and Prokhorov additionally teaches:
wherein the request comprises a navigational information collection rate. ([0070], wherein the request for a subset of navigational information is requested at a certain sensor sample rate, or information collection rate)

Regarding Dependent Claim 16, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 15 as discussed above, and Prokhorov additionally teaches:
wherein the navigational information collection rate comprises a rate of image collection for at least one camera of the host vehicle. ([0108], wherein the sample rate, or information collection rate, is 1 camera frame per second, or a rate of image collection)

Regarding Dependent Claim 17, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 11 as discussed above, and Prokhorov additionally teaches:
wherein the navigational information is transmitted to the server via a transceiver included in the host vehicle. ([0049], wherein the vehicle communications with the remote computing system, or server, via one or more transceivers)

Regarding Dependent Claim 18, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 11 as discussed above, and Prokhorov remains silent on:
wherein the navigational information comprises location information associated with one or more landmarks.
Stenneth teaches:
wherein the navigational information comprises location information associated with one or more landmarks. ([0060], wherein the navigational information collected contains sensor/location data for points of interest, or landmarks)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Prokhorov, Stenneth, and Bai with the location-based navigational information collection system of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to prioritize necessary data collection from vehicles, minimizing the storage space and bandwidth needed to process incoming navigational data, as recognized by Stenneth ([0002]-[0003]).

Regarding Dependent Claim 20, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 11 as discussed above, and Prokhorov remains silent on:
the location of the host vehicle is determined at predetermined intervals of time.
Stenneth teaches:
the location of the host vehicle is determined at predetermined intervals of time. ([0039], wherein the GPS sensor data for a vehicle is retrieved, or determined, every 1-30 seconds or every millisecond- which is at predetermined intervals of time)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Prokhorov, Stenneth, and Bai .

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Prokhorov, Stenneth, and Bai in combination as applied to Claims 1 and 11 above, and further in view of US 20170349148 A1, filed 05/24/2017, hereinafter "Bojanowski".

Regarding Dependent Claim 4, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 1 as discussed above, and Prokhorov remains silent on:
wherein the request comprises at least one identifier of a road.
Bojanowski teaches:
wherein the request comprises at least one identifier of a road. ([0068] and figure 1, wherein the central computer, or server, requests navigational information comprising road anomalies, or identifiers, from vehicles on a certain driving route, and [0034], wherein the road anomalies include speed bumps identified on a road)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Prokhorov, Stenneth, and Bai with the road-based navigational information requesting of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to provide service users with 

Regarding Dependent Claim 9, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 1 as discussed above, and Prokhorov remains silent on:
wherein the navigational information comprises location information associated with one or more road features.
Bojanowski teaches:
wherein the navigational information comprises location information associated with one or more road features. ([0032], wherein the vehicles provide navigational information including road anomaly data, and [0034], wherein the road anomaly data is indicative of geographic locations of the vehicle associated with sensor readings indicating that the vehicle is passing through a road feature)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Prokhorov, Stenneth, and Bai with the road-based navigational information requesting of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to provide service users with accurate road data while driving, allowing drivers and autonomous vehicles to avoid unsafe driving conditions preemptively ([0003]-[0005]).

Regarding Dependent Claim 14, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 11 as discussed above, and Prokhorov remains silent on:
wherein the request comprises at least one identifier of a road.
Bojanowski teaches:
wherein the request comprises at least one identifier of a road. ([0068] and figure 1, wherein the central computer, or server, requests navigational information comprising road anomalies, or identifiers, from vehicles on a certain driving route, and [0034], wherein the road anomalies include speed bumps identified on a road)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Prokhorov, Stenneth, and Bai with the road-based navigational information requesting of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to provide service users with accurate road data while driving, allowing drivers and autonomous vehicles to avoid unsafe driving conditions preemptively ([0003]-[0005]).

Regarding Dependent Claim 19, Prokhorov, Stenneth, and Bai in combination disclose all of the limitations of Claim 11 as discussed above, and Prokhorov remains silent on:
wherein the navigational information comprises location information associated with one or more road features.
Bojanowski teaches:
wherein the navigational information comprises location information associated with one or more road features. ([0032], wherein the vehicles provide navigational information including road anomaly data, and [0034], wherein the road anomaly 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Prokhorov, Stenneth, and Bai with the road-based navigational information requesting of Stenneth. It would have been obvious to modify because doing so allows servers and service providers to provide service users with accurate road data while driving, allowing drivers and autonomous vehicles to avoid unsafe driving conditions preemptively ([0003]-[0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                       
                                                                                                                                                                                 /RACHID BENDIDI/Primary Examiner, Art Unit 3667